Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 16, 2019

                                        No. 04-19-00023-CR

                                       Murjan Issack ABDI,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR8191B
                           Honorable Sid L. Harle, Judge Presiding


                                           ORDER
       Appellant pled guilty to two counts: capital murder and aggravated robbery with a deadly
weapon. On April 6, 2018, the trial court found Appellant guilty of the offenses, and it
sentenced him on each count to confinement for thirty-five years in the Texas Department of
Criminal Justice—Institutional Division, with the sentences to run concurrently.
       The record does not show that Appellant filed a motion for new trial or any other
postjudgment motion that would extend the appellate timetable. See TEX. R. APP. P. 22.5,
26.2(a)(2). Appellant’s notice of appeal was due on May 7, 2018. See TEX. R. APP. P.
26.2(a)(1). On January 8, 2019, Appellant filed a notice of appeal—which was about eight
months late.
        A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction. Olivo v.
State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Absent a timely motion for new trial, a
defendant’s notice of appeal is timely filed if it is filed within thirty days after (1) the day
sentence is imposed or suspended in open court, or (2) the day the trial court enters an appealable
order. See TEX. R. APP. P. 26.2; Olivo, 918 S.W.2d at 522. In this case, the appellate record
does not show that Appellant’s notice of appeal was timely filed.
        A late notice of appeal may be considered timely and invoke a court of appeals’
jurisdiction if it meets the following requirements:
       (1) it is filed within fifteen days of the last day allowed for filing,
       (2) a motion for extension of time is filed in the court of appeals within fifteen
           days of the last day allowed for filing the notice of appeal, and
       (3) the court of appeals grants the motion for extension of time.

Olivo, 918 S.W.2d at 522; see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex.
Crim. App. 1991) (stating that an out-of-time appeal from a final felony conviction may be
sought by filing a writ of habeas corpus pursuant to article 11.07 of the Texas Code of Criminal
Procedure).
        We ORDER Appellant to show cause in writing within TWENTY DAYS of the date of
this order why this appeal should not be dismissed for want of jurisdiction. See Olivo, 918
S.W.2d at 522; Ater, 802 S.W.2d at 243.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court